Matter of Williams v Fabrizio (2018 NY Slip Op 04296)





Matter of Williams v Fabrizio


2018 NY Slip Op 04296


Decided on June 12, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2018

Richter, J.P., Webber, Kahn, Kern, Oing, JJ.


6857 66/13 -1059] 136/18

[*1]In re Kaseem Williams, Petitioner,
vHon. Ralph Fabrizio, etc., et al., Respondents.


Kaseem Williams, appellant pro se.
Eric T. Schneiderman, Attorney General, New York (Angel M. Guardiola II of counsel), for Hon. Ralph Fabrizio, respondent.
Darcel D. Clarke, District Attorney, Bronx (Waleska Suero Garcia of counsel), for Darcel D. Clark, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 12, 2018
CLERK